                                                  u.s.^i .          ■ CO',. ,
                                                     C       ; I>.1 ■ ; • PI '
               IN THE UNITED STATES DISTRICT COUii!^                  ''' •
                    THE SOUTHERN DISTRICT OF                 ^f) fiH 10-
                            SAVANNAH DIVISION


JOHN HARTWELL COCKE, as Executor                CLERi;-
                                                     SO.DIST. OF GA.
of the Estate of William Byron
Cocke, Deceased, and as Executor
of the Estate of Catherine
Crichton Cocke, Deceased; WILLIAM
MARSTON BECKER, as Conservator of
W.R.C., a minor, as Conservator
of E.C.C., a minor, as
Conservator of J.S.C., a minor,
as Conservator of C.E.C., a
minor, as Conservator of
P.S.G.C., a minor; and JOHN
HARTWELL COCKE and VIRGINIA
FRANCES COCKE, as Guardians of
W.R.C., a minor, as Guardians of
E.C.C., a minor, as Guardians of
J.S.C., a minor, as Guardians of
C.E.C., a minor, and Guardians of
P.S.G.C., a minor;

     Plaintiffs,

V.                                                 CASE NO. CV419-169


CONTINENTAL MOTORS, INC., d/b/a
Continental Aerospace
Technologies; UNITED STATES OF
AMERICA; AVIATION DEVELOPMENT
GROUP, LLC; THOMAS HUFF; and
KRISTEN HUNTER, as Personal
Representative of the Estate of
Randall Hunter, deceased;

     Defendants.




                                 ORDER


     Before   the   Court   is   Defendant   Continental        Motors,          Inc.'s

{''Continental") Motion to Dismiss (Doc. 15) and Plaintiffs' Motion
for Leave to Conduct Jurisdictional Discovery and to Stay Defendant

Continental's Motion to Dismiss (Doc. 24).

       Defendant Continental seeks to dismiss this action and stay the

case pending the outcome of the motion to dismiss. (Doc. 15.) In

response. Plaintiffs seek leave to conduct jurisdictional discovery

and to stay Defendant Continental's Motion to Dismiss /(during while

conducting discovery. (Doc. 24.) However, before the Court could

rule on these motions. Plaintiffs filed their Amended Complaint on

September     13, 2019.      (Doc. 25.)      Because    Plaintiffs       have filed      an

amended complaint, all motions directed to the original complaint

have become moot. Pintando v. Miami-Dade Hous. Agency, 501 F.Sd 1241,

1243 (11th Cir. 2007) ("As a general matter, [a]n amended pleading

supersedes the former pleading; the original pleading is abandoned

by the amendment, and is no longer a part of the pleader's averments

against      his   adversary." (internal        citations       and    quotation    marks

omitted)); Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342,

1345   n.l    (11th   Cir.    1999)   ("An    amended     complaint      supersedes      an

original      complaint.").     Courts       routinely     find       that    an   amended

complaint renders motions directed against the original complaint

moot. See Robinson v. Wings of Alpharetta, Inc., No. 1: ll-CV-01579,

2011   WL    13308540,   at   *3   (N.D.     Ga.   Dec.   19,    2011)       (denying   the

defendants' motions to dismiss as moot because the court was granting

the plaintiff's motion to file an amended complaint); Reeves Constr.

Co. V. Baker Constructors, Inc., No. 4:18-CV-73, 2019 WL 1292306, at
*2 (S.D. Ga. Mar. 20, 2019) (denying as moot the defendant's motion

to    dismiss   due   to   the     filing      of   the   plaintiff's     first   amended

complaint); Wimberly v. Broome, No. 6:15-CV-23, 2016 WL 3264346, at

*1 (S.D. Ga. Mar. 29, 2016), report and recommendation adopted. No.

6:15-CV-23, 2016 WL 3360521 (S.D. Ga. June 14, 2016) (collecting

cases).


       As a result. Defendant Continental's Motion to Dismiss (Doc.

15)   and   Plaintiffs'         Motion   for    Leave     to   Conduct   Jurisdictional

Discovery and to Stay Defendant Continental's Motion to Dismiss (Doc.

24)   are   DISMISSED      AS    MOOT.   The    Court     recognizes     that    Defendant

Continental has filed its Renewed and Supplemental Motion to Dismiss

and Incorporated Memorandum of Law addressing the Amended Complaint.

(Doc. 40.) This motion (Doc. 40) remains pending.

       SO ORDERED this /^^day of February 2020.

                                         WILLIAM T. MOORE,
                                         UNITED STATES DISTRICT          COURT
                                         SOUTHERN     DISTRICT OF GEORGIA
